DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-9, 13, and 15-17 of U.S. Patent No. 11,023,402. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of the instant claims can be found in the conflicting claims, and thus are anticipated by those claims.
Instant Claims
Conflicting Claims (U.S. Patent Number 11,023,402)
1 and 9
1 and 8
2
1
3, 10, and 18
1, 8, and 16
4, 11, and 19
2, 9, and 16
5 and 12
1 and 8
6
3
7, 13, and 20
4, 13, and 18
8
5
16
15
17
17


Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,023,402 in view of Takamoto (U.S. Patent Application Publication Number 2008/0313362). Takamoto discloses the following features, which the conflicting patent claims do not require: one or more switch fabric bus bridges (Figure 4, item 404), each switch fabric bus bridge coupled to a corresponding switch port of the plurality of switch ports (Figure 4, item 407); wherein each slot of the plurality of slots includes a first electrical connection to a corresponding switch port of the plurality of switch ports and a second electrical connection to one of the one or more switch fabric bus bridges (Figure 15, see electrical connections between various ports 407) and wherein each of the one or more switch fabric bus bridges corresponds to multiple slots of the plurality of slots (Figure 15, items 407). It would have been obvious to one of ordinary skill in the art to have combined the teachings of Takamoto with the conflicting patent claims for the purpose of assuring a robust connection between the various switch ports.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, it is stated in the last line of the claim that “the second switch ports having been disabled”. However, the claim from which this claim depends (i.e., claim 16) states that the first switch ports have been disabled and the second switch ports have not been disabled (see claim 16, line 8). Accordingly, there is an inconsistency within the claims.
Claim 20 recites the limitation "the non-transitory memory element of claim 15" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is believed that the claim should be dependent on claim 16 rather than claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamoto (U.S. Patent Application Publication Number 2008/0313362).
Regarding Claims 1 and 9, Takamoto discloses a processor (Figure 4, item 402) configured to: 
determine that first switch ports (Figure 4, items 407) of a plurality of switch ports are routed to unused slots (Figure 15; i.e., ports 5 and 6 are not currently connected to any I/O devices 117) of a plurality of slots via corresponding first bus lanes of a switch fabric bus (Figure 4, item 404), wherein the plurality of slots are configured to couple devices to the switch fabric bus (Figure 1, item 117); 

allocate bus numbers (Figure 14, item 1403/Figure 15, item 1501; i.e., the logical port numbers are equivalent to the claimed “bus numbers”) to the second switch ports but not to the first switch ports at least partially in response to determining that the first switch ports are routed to the unused slots and the second switch ports are routed to the used slots (paragraphs 0077-0080; i.e., only ports 407 that are connected to I/O devices [e.g., ports 4 and 7] are assigned logical port numbers 1403/1501).

Regarding Claim 2, Takamoto discloses wherein the switch ports are included in one or more switches (Figure 1, item 115) that interface the plurality of slots with the switch fabric bus (Figure 15, items 407).

Regarding Claims 3, 10, and 18, Takamoto discloses determine that the first switch ports are routed to the unused slots and the second switch ports are routed to the used slots based at least in part on a link training procedure performed to link-train one or more switches with the plurality of slots, wherein the one or more switches include the plurality of switch ports (paragraph 0080; i.e., the determination of which ports 407 are connected to I/O devices 117 is equivalent to the claimed “link training procedure”).

Regarding Claims 4, 11, and 19, Takamoto discloses query the one or more switches to obtain information indicative of results of the link training procedure; and determine that the first switch ports are routed to the unused slots and the second switch ports are routed to the used slots further based on the obtained information (Figure 9, item 108, paragraphs 0063-0064).
Regarding Claims 5 and 12, Takamoto discloses disable the first switch ports at least partially in response to determining that the first switch ports are routed to the unused slots (paragraphs 0077-0080; i.e., the ports 407 that are not connected to any I/O device 117 [e.g., ports 5 and 6] are “disabled” in that they are not allocated a logical port number 1501 and therefore are unable to communicate with any devices).

Regarding Claim 6, Takamoto discloses allocate the bus numbers and determine that the first switch ports are routed to the unused slots and the second switch ports are routed to the used slots as part of a bus enumeration procedure for the switch fabric bus (paragraphs 0077-0080).

Regarding Claim 8, Takamoto discloses wherein the plurality of slots are part of a chassis configured to contain the devices (paragraph 0003; i.e., the device to which all of the components [e.g., the servers and switches] are connected).

Regarding Claim 14, Takamoto discloses one or more switch fabric bus bridges (Figure 4, item 404), each switch fabric bus bridge coupled to a corresponding switch port of the plurality of switch ports (Figure 4, item 407); wherein each slot of the plurality of slots includes a first electrical connection to a corresponding switch port of the plurality of switch ports and a second electrical connection to one of the one or more switch fabric bus bridges (Figure 15, see electrical connections between various ports 407).

Regarding Claim 15, Takamoto discloses wherein each of the one or more switch fabric bus bridges corresponds to multiple slots of the plurality of slots (Figure 15, items 407).

Regarding Claim 16, Takamoto discloses a non-transitory memory element storing instructions executable by a processor (Figure 4, item 402) to: 
determine that first switch ports (Figure 4, items 407) of a plurality of switch ports are routed to unused slots (Figure 15; i.e., ports 5 and 6 are not currently connected to any I/O devices 117) of a plurality of slots of a chassis (paragraph 0003; i.e., the device to which all of the components [e.g., the servers and switches] are connected) via corresponding first bus lanes of a switch fabric bus (Figure 4, item 404), wherein the plurality of slots are configured to couple devices to the switch fabric bus (Figure 1, item 117); 
determine that second switch ports of the plurality of switch ports are routed to used slots of the plurality of slots of the chassis via corresponding second bus lanes of the switch fabric bus (Figure 15, items 407; i.e., ports 4 and 7 are connected to I/O devices 117); and 
disable the first switch ports but not the second switch ports at least partially in response to determining that the first switch ports are routed to the unused slots and the second switch ports are routed to the used slots (paragraphs 0077-0080; i.e., the ports 407 that are not connected to any I/O device 117 [e.g., ports 5 and 6] are “disabled” in that they are not allocated a logical port number 1501 and therefore are unable to communicate with any devices).

Regarding Claim 17, Takamoto discloses wherein the instructions are further executable by the processor to: allocate bus numbers (Figure 14, item 1403/Figure 15, item 1501; i.e., the logical port numbers are equivalent to the claimed “bus numbers”) to the second switch ports but not the first switch ports at least partially in response to: determining that the second switch ports are routed to the used slots; and the second switch ports having been disabled (paragraphs 0077-0080; i.e., only ports 407 that are connected to I/O devices [e.g., ports 4 and 7] are assigned logical port numbers 1403/1501).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takamoto as applied to Claims 1, 9, and 15, and further in view of what was well known in the art.
Regarding Claims 7, 13, and 20, Takamoto does not expressly disclose wherein the switch fabric bus includes one or more of: a peripheral component interconnect express (PCIe) bus; or a PCIe extensions for instrumentation (PXIe) bus. The examiner takes Official Notice that PCIe and PXIe buses were well known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186